DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/15/2021 contains the Mulligan et al. reference (US 8399287) which was previously cited on the information disclosure statement filed 08/27/2019.   

Specification
The specification is objected to because this application does not contain a brief description of the drawings as set forth in MPEP § 608.01(f).  A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74 is required.

Claim Objections
Claim 20 is objected to because of the following informalities:  line 5 of claim 20 appears to contain a typographical error.  For the purpose of this office action, the limitation will be treated as if it includes the word "are" between the terms there and oxidic.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 9,343,595) in view of Hoerteis et al. (US 2011/0059230).
	Regarding claim 20, Fu discloses a device comprising an assembly having a front side and a back side, wherein on the front side of the assembly there is a laterally structured coating of a self-passivating metal that has metallic regions at defined intervals (516 in Fig. 5; C8/L62), wherein between each of the metallic regions there are oxidic regions that extend across the thickness of the coating (504 in Fig. 5), wherein the oxidic regions are formed by an oxide of the self-passivating metal (C8/L32 - Al2O3), a non-galvanically deposited electrically conductive seed layer present atop the metallic regions of the laterally structured coating (518 in Fig. 5; C9/L6).
	Fu does not explicitly disclose a galvanically deposited metal layer that completely covers the seed layer.
	Hoerteis discloses a method for metallizing solar cells and further discloses a galvanic thickening or reinforcing, preferably by galvanizing with silver and/or copper in order to strengthen or reinforce and/or increase the conductivity to the applied metallization structure ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a galvanically deposited metal layer, as disclosed by Hoerteis, completely covering the seed layer of Fu, because as taught by Hoerteis, a galvanic thickening or reinforcing, preferably by galvanizing with silver and/or copper, strengthens or reinforces and/or increases the conductivity of the applied metallization structure ([0030]).
	Regarding claim 22, modified Fu discloses all the claim limitations as set forth above. Modified Fu further discloses the oxidic regions have a surface that is covered neither with the electrically conductive seed layer nor with the galvanically deposited metal layer (Fu - Fig. 5 shows a surface of 504 between 516 that is not covered with either layer).
	Regarding claim 25, modified Fu discloses all the claim limitations as set forth above. Modified Fu further discloses the assembly is a solar cell (Fu - abstract).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 9,343,595) in view of Hoerteis et al. (US 2011/0059230) as applied to claim 20 above, and further in view of Masson et al. (US 2011/0023958).
	Regarding claim 23, modified Fu discloses all the claim limitations as set forth above.  Modified Fu further discloses the assembly is a silicon heterojunction solar cell (Fu - C8/L5-27).
	While Fu does disclose anti-reflection layer 504 includes a layer of a transparent conducting oxide (TCO) (C8/L32-36), Fu does not explicitly disclose the anti-reflection layer 504 includes both an Al2O3 layer and a transparent conducting oxide layer.
	Masson discloses a solar cell and further discloses an antireflection coating made of a combination of an Al2O3 layer and an ITO layer ([0098]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the antireflection layer of modified Fu with a combination of an Al2O3 layer and an ITO layer, as disclosed by Masson, because as evidenced by Masson, the use of the combination of layers disclosed for an antireflective coating amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a combination of an Al2O3 layer and an ITO layer for an antireflective coating in a solar cell based on the teaching of Masson.
	Modified Fu discloses the laterally structured coating (Fu - 516 in Fig. 5) is present atop the TCO layer (Fu, as modified by Masson, includes a TCO layer in anti-reflection layer 504, and layer 516 is present atop 504 in Fig. 5 of Fu).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that Hoerteis does not teach a self-passivating metal and oxidic regions between the metallic regions, wherein the oxidic regions are formed by an oxide of the self-passivating metal.  In response to applicant's argument, Hoerteis discloses a method for metallizing solar cells and further discloses a galvanic thickening or reinforcing, preferably by galvanizing with silver and/or copper in order to strengthen or reinforce and/or increase the conductivity to the applied metallization structure ([0030]).  Hoerteis is not relied upon to teach a self-passivating metal and oxidic regions between the metallic regions, wherein the oxidic regions are formed by an oxide of the self-passivating metal; rather Fu is relied upon to teach a device comprising an assembly having a front side and a back side, wherein on the front side of the assembly there is a laterally structured coating of a self-passivating metal that has metallic regions at defined intervals (516 in Fig. 5; C8/L62), wherein between each of the metallic regions there are oxidic regions that extend across the thickness of the coating (504 in Fig. 5), wherein the oxidic regions are formed by an oxide of the self-passivating metal (C8/L32 - Al2O3), a non-galvanically deposited electrically conductive seed layer present atop the metallic regions of the laterally structured coating (518 in Fig. 5; C9/L6).
Applicant argues that metal adhesive layer 516 in Fu does not form a laterally structured coating having metallic regions at defined intervals and oxidic regions in between the metallic regions, wherein the oxidic regions are formed by an oxide of the self-passivating metal.  In response to applicant's argument, as set forth in the office action, Fu discloses a device comprising an assembly having a front side and a back side, wherein on the front side of the assembly there is a laterally structured coating of a self-passivating metal that has metallic regions at defined intervals (516 in Fig. 5; C8/L62), wherein between each of the metallic regions there are oxidic regions that extend across the thickness of the coating (504 in Fig. 5), wherein the oxidic regions are formed by an oxide of the self-passivating metal (C8/L32 - Al2O3), a non-galvanically deposited electrically conductive seed layer present atop the metallic regions of the laterally structured coating (518 in Fig. 5; C9/L6).
Applicant’s remaining arguments with respect to claims 20, 22-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments.
	It is noted that the 112(b) rejections of claims 22 and 23 in the previous office action are overcome due to the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726